Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 04/06/2022. In virtue of this communication, claims 1-19 are currently pending in the instant application. 
	
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. Applicant is directed to the revised rejection below based on arguments to claim 1. 
Regarding Claim 10, applicant’s arguments are found persuasive and claim 10 is now objected to. Regarding Claim 12, applicant’s arguments are found persuasive and the rejection is revised below in view of new reference Xu. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Graphics Gmbh Volume: "4.6.12 Registration" In: "VGStudio MAX 1.0 User's Manual", 1 January 2001 (2001-01-01), XP055524907, pages 195-199, 1.4 Independent claim 1 - Novelty 1.1.1, hereinafter VGStudio, in further view of Xu et al. (US 2016/0005166 A1).

 	Regarding Claim 1 VGStudio teaches the limitations "A controller for preparing an image for segmenting, comprising: a memory that stores instructions; and a processor that executes the instructions, wherein, when executed by the processor, the instructions cause the controller to perform a process comprising: (D1 is a chapter extracted from the user manual for the "VGStudio MAX 1.0" software, used for medical imaging analysis);
displaying a first modeled tissue structure of a first type; (D1, page 196, first incomplete paragraph, cf. "load the first data set by using the Open command or VGStudio MAX' import features.", page 196, last paragraph, cf. "Now select the reference object...", Figure 202);
 	displaying an image of a first tissue structure of the first type separate from the first modeled tissue structure; (D1, page 196, first incomplete paragraph, cf. "Load the second data set by using the Merge command or VGStudio MAX' import features.", page 196, last paragraph, cf. "Select the object to be registered...");
 	identifying, on the first modeled tissue structure, landmarks on the first modeled tissue structure for identification on the image of the first tissue structure, and sequentially accentuating each landmark on the first modeled tissue structure;  (D1, page 196, last paragraph, cf. "Now the user can start placing corresponding landmarks in the two data sets. Select a position within the reference object and left click on it. The marker No. 1 will be placed at this position.", Figures 199, 200);
 	identifying, by the processor, locations on the image of the first tissue structure for each landmark on the first modeled tissue structure; and (D1, page 196, last paragraph, cf. "Now place the marker No. 1 in the registered object.", Figures 199, 200);
 	mapping the landmarks on the first modeled tissue structure to the locations identified on the image of the first tissue structure."  (D1, page 195, first paragraph, "VGStudio MAX' 3-D Registration module provides an algorithm which allows the user to coregister two sets of user defined points. The user may place an arbitrary number of points to be registered within each data set. The registration algorithm functions by minimizing an error function, i.e. the distances between two corresponding points of the two-point sets.", page 196, first sentence, cf. "“Registration” is the calculation of an optimal transformation between the “reference” object and the “registered” object.").
	However, VGStudio does not explicitly disclose “the first modeled tissue structure based on previous measurements of a same type of anatomical structure from multiple patients.”
 	In the same field of endeavor Xu teaches a user-guided shape morphing in bone segmentation for medical imaging where the bone shape is a model of the bone of interest. The model is created by an expert  and is an average of multiple expert segmentations from multiple patients (see abstract, par. 0029-0032 and fig. 1). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention based a modeled tissue structure on multiple patients as taught by Xu in the system of VGStudio, so that the transformed structure is used to segment the structure as represented in the scan volume (see par. 0050 of Xu). 

 	Regarding Claim 2 VGStudio and Xu teach the limitations "The controller of claim 1, wherein the process performed by the controller based on the processor executing the instructions further comprises: alternating accentuating of landmarks on the first modeled tissue structure with identifications of locations on the image of the first tissue structure" (VGStudio, page 196, last paragraph, page 197, last paragraph, figures 199 and 200 and page 195 “The user may place an arbitrary number of points to be registered within each data set.”, page 198, first paragraph “…minimum 4 markers have to be positioned into the two data sets to perform a registration.”). 

 	Regarding Claim 3 VGStudio and Xu teach the limitations "The controller of claim 1, wherein the process performed by the controller based on the processor executing the instructions further comprises: recognizing user input identifying each location on the image of the first tissue structure, after accentuating each landmark on the first modeled tissue structure, to perform the identifying of locations on the image of the first tissue structure for each landmark on the first modeled tissue structure, wherein the sequentially accentuating each landmark on the first modeled tissue structure comprises highlighting a first landmark on the first modeled tissue structure at a first time, 23WO 2019/076791PCT/EP2018/078020 subsequently highlighting a second landmark on the first modeled tissue structure at a second time after the first time, and subsequently highlighting a third landmark on the first modeled tissue structure at a third time after the second time." (VGStudio, page 197 “Select the Select Marker option out of the context menu and select Marker 2 from the sub menu. The active marker appears checked in the menu. Only the position of the active marker can be modified by the user. Now after the second marker is selected place the second marker to the corresponding landmarks in both data sets. Redo this procedure for as many markers as you like.”). 

 	Regarding Claim 4 VGStudio and Xu teach the limitations "The controller of claim 1, wherein the process performed by the controller based on the processor executing the instructions further comprises: determining that a predetermined number of landmarks on the first modeled tissue structure are identified, and fitting the first modeled tissue structure to the image of the first tissue structure based on determining that the predetermined number of landmarks are identified." (VGStudio, page 195, “The user may place an arbitrary number of points to be registered within each data set” and page 198, first paragraph, “minimum 4 markers have to be positioned into the two data sets to perform registration.”). 

	Claim 8 is rejected for the same reasons above as claim 8 contains the limitations by combining claim 1 and 4. 

 	Regarding Claim 5 VGStudio and Xu teach the limitations "The controller of claim 4, wherein the process performed by the controller based on the processor executing the instructions further comprises: accentuating a region of the image of the first tissue structure in which an additional location corresponding to an additional landmark is to be identified." (VGStudio, page 198, first paragraph “Use the Add Marker option in the registration tools context menu to add an additional pair of markers.”). 

 	Regarding Claim 9 VGStudio and Xu teach the limitations "The controller of claim 8, wherein the process performed by the controller based on the processor executing the instructions further comprises: alternating accentuating of landmarks on the first modeled tissue structure with identifications of locations on the image of the first tissue structure." (VGStudio, page 196, last paragraph, page 197, last paragraph, figures 199 and 200 and page 195 “The user may place an arbitrary number of points to be registered within each data set.”, page 198, first paragraph “…minimum 4 markers have to be positioned into the two data sets to perform a registration.”).

	Regarding Claim 11 VGStudio and Xu teach the limitations "The controller of claim 10, wherein the process performed by the controller based on the processor executing the instructions further comprises: 
for each additional landmark on the first modeled tissue structure, determining that the first region will change if a corresponding location in the image is changed, and accentuating the first region in the image based on the determining. (VGStudio shows that the additional landmarks the user enters (minimum of 4 markers, in order to perform registration, each additional landmark on the model changes the region on the image to be segmented (i.e. the segment region) when co-registered and the markers are the accentuation (see pg. 197 last par. and 198 top paragraph). 

 	Regarding Claim 12 VGStudio teaches "The controller of claim 8, but does not explicitly disclose “wherein the process performed by the controller based on the processor executing the instructions further comprises: displaying a first descriptive label for at least one of the first type of the first tissue structure and the landmarks on the first modeled tissue structure, wherein the first modeled tissue structure and the image of the first tissue structure are displayed as a two-dimensional (2D) cross-section or as a volumetric rendering." Xu teaches that lables can be implemented for landmarks and tissue structure (see par. 0045 and fig. 2). Therefore it would be obvious to label user sourced and created landmarks in order to give a graphical ease of viewing and understanding the image being analyzed (see Xu par. 0044-0045). 

	Regarding Claim 13 VGStudio and Xu teach the limitations "The controller of claim 8, wherein the process performed by the controller based on the processor executing the instructions further comprises: 
identifying a region of the image of the first tissue structure corresponding to a next landmark identified in the identifying; and 
accentuating the region of the image of the first tissue structure before identifying a next location on the image of the first tissue structure corresponding to the next landmark, wherein the accentuating the region comprises at least one of focusing on the region, overlaying the region, and changing a color of the region (VGStudio shows that the additional landmarks the user enters “Redo this procedure for as many markers as you like.” This is done in order from 1st marker to minimum 4th marker in order to perform registration and the regions are overlaid (see pg. 197 last par. and 198 top paragraph).

	Claims 6-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over VGStudio and -----Xu as applied to claim 1 above, and further in view of Akahori (US 2015/0317799A1).  

 	Regarding Claim 6 VGStudio and Xu teach the limitations "The controller of claim 1, wherein the process performed by the controller based on the processor executing the instructions further comprises: displaying a 
	Claim 6 simply repeats claims 1, 2 and 3 and VGStudio teaches the limitations of claims 1, 2 and 3 as described above for the first model and tissue image. 
 	However, VGStudio and Xu do not explicitly disclose that the steps are repeated for a second image and second model (i.e. using the exact same process for another anatomical structure or the same structure with a different modality). 
 	In the same field of endeavor Akahori teaches a medical image processing system for segmentation using landmarks where a plurality of medical image data in different phases of one cardiac cycle of the heart while beating is obtained and the multiple images are then processed (see abstract, par. 0015, fig. 9 and par. 0087-0088). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second image and second model as taught by Akahori in the same implementation of segmentation of a first image and first model as in the system of VGStudio, in order to improve extraction accuracy of regions of interest of the medical images (see par. 0025 of Akahori).   

	Claims 14 and 18 are rejected for the same reasons set forth above. Claim 18 repeats the steps of claim 1 but with a second image and second model. This is shown as obvious in view of Akahori as described above in claim 6. 


	Regarding Claim 7 VGStudio, Xu and Akahori teach the limitations "The controller of claim 6, wherein the process performed by the controller based on the processor executing the instructions further comprises: fitting the first modeled tissue structure to the image of the first tissue structure based on the mapping of the landmarks on the first modeled tissue structure to the locations identified on the image of the first tissue structure; fitting the second modeled tissue structure to the image of the second tissue structure based on the mapping of the landmarks on the second modeled tissue structure to the locations identified on the image of the second tissue structure; segmenting the first tissue structure to produce a first segmented image, and displaying the first segmented image; segmenting the second tissue structure to produce a second segmented image, and displaying the second segmented image; detecting input to alter the first segmented image or the second segmented image; and altering the first segmented image or the second segmented image based on the input. (VGStudio, page 195, “The user may place an arbitrary number of points to be registered within each data set” and page 198, first paragraph, “minimum 4 markers have to be positioned into the two data sets to perform registration.” And page 198, first and second paragraphs “…the user may…optimize the position of individual markers to reduce the error [of the registration].”).

	Regarding Claim 15 VGStudio, Xu and Akahori teach the limitations "The controller of claim 14, wherein the process performed by the controller based on the processor executing the instructions further comprises: iteratively mapping the landmarks on the first modeled tissue structure to the locations on the image of the first tissue structure before iteratively mapping the landmarks on the second modeled tissue structure to the locations on the image of the second tissue structure.” (D1, page 195, first paragraph, "VGStudio MAX' 3-D Registration module provides an algorithm which allows the user to coregister two sets of user defined points. The user may place an arbitrary number of points to be registered within each data set. The registration algorithm functions by minimizing an error function, i.e. the distances between two corresponding points of the two-point sets.", page 196, first sentence, cf. "“Registration” is the calculation of an optimal transformation between the “reference” object and the “registered” object."). Akahori is used to show the obviousness of repeating this step for a second image and second model (see claim 6 above). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second image and second model as taught by Akahori in the same implementation of segmentation of a first image and first model as in the system of VGStudio, in order to improve extraction accuracy of regions of interest of the medical images (see par. 0025 of Akahori).   

	Regarding Claim 16 VGStudio, Xu and Akahori teach the limitations "The controller of claim 15, wherein the process performed by the controller based on the processor executing the instructions further comprises: segmenting the image of the first tissue structure and the image of the second tissue structure once a predetermined number of landmarks for the first modeled tissue structure and the second modeled tissue structure have been mapped. (VGStudio shows that a minimum of 4 markers are mapped and are needed for registration and segmentation (See VG Studio pg. 197 last par. and 198 top paragraph). As shown above in claim 6, Akahori shows applying this same feature to second models and images. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second image and second model as taught by Akahori in the same implementation of segmentation of a first image and first model with minimum landmarks as in the system of VGStudio, in order to improve extraction accuracy of regions of interest of the medical images (see par. 0025 of Akahori).   

	Regarding Claim 17 VGStudio, Xu and Akahori teach the limitations "The controller of claim 16, wherein the process performed by the controller based on the processor executing the instructions further comprises: 
simultaneously displaying segmentation for the first tissue structure and the second tissue structure. As shown above, VGStudio teaches segmenting the first tissue structure and displaying it. Akahori teaches applying the segmentation to multiple images (i.e. a second tissue structure). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second image and second model as taught by Akahori in the same implementation of segmentation of a first image and first model being displayed as in the system of VGStudio, and to display simultaneously in order to improve extraction accuracy of regions of interest of the medical images (see par. 0025 and 0041 of Akahori).   


Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining "The system of claim 18, wherein the process performed by the system based on the processor executing the instructions further comprises: 
 	determining that a predetermined number of landmarks on the first modeled tissue structure are identified, (see VGStudio fig. 200 and pg. 197 last paragraph (where the user selects minimum of 4 markers);
 	and using a predetermined spatial relationship between the first modeled tissue structure and the second modeled tissue structure, fitting the second modeled tissue 29WO 2019/076791PCT/EP2018/078020 structure to the image of the second tissue structure based on determining that the predetermined number of landmarks on the first modeled tissue structure are identified; and 
accentuating, on the second modeled tissue structure, an additional landmark, and accentuating a region of the image of the second tissue structure in which an additional location corresponding to the additional landmark is to be identified.”
The prior art does not teach the combination of claims 18 and 19. Furthermore, combination of claims 18 and 19 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Bilodeau/
Primary Examiner, Art Unit 2648